Order reversed, with ten dollars costs and disbursements, and motion to vacate the injunction denied, with ten dollars costs, with leave to renew at Special Term the motion to vacate the injunction in case plaintiff neglects to proceed with due diligence to the trial of the action. Held, that there is sufficient doubt as to the law and facts involved, respecting the right of the defendant to lay its pipes as proposed, to require the reinstatement of the preliminary injunction until the hearing and determination of the action. All concurred, except Robson, J., who dissented, and voted for affirmance; Lambert, J., not sitting.